


DISBURSEMENT REQUEST AND AUTHORIZATION
 
Principal
$4,424,392.04
Loan Date
03-31-2010
Maturity
01-10-2011
Loan No
1089922418
Call / Coll
410 /4
Account
MACC PE00
Officer
755
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.



Borrower:
MACC PRIVATE EQUITIES, INC.
101 2ND ST SE SUITE 800
CEDAR RAPIDS, IA 52401-1219
 
Lender:
CEDAR RAPIDS BANK AND TRUST COMPANY
500 1st AVENUE NE STE 100
CEDAR RAPIDS, IA  52401



LOAN TYPE.  This is a Variable Rate Nondisclosable Loan to a Corporation for
$4,424,392.04 due on January 10, 2011.


PRIMARY PURPOSE OF LOAN.  The primary purpose of this loan is for:


o  Personal, Family, or Household Purposes or Personal Investment.


x  Business (including Real Estate Investment).


SPECIFIC PURPOSE.  The specific purpose of this loan is:  Consolidate
#1089921655 and #1089921554 into one term note.


DISBURSEMENT INSTRUCTIONS.  Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied.  Please disburse the loan proceeds of $4,424,392.04 as follows:
 

   Other Disbursements:   $4,424,392.04      $4,424,392.04 Existing Principal
Balance as of 3/31/2010              
 
Note Principal:
 $4,424,392.04  

 

 
CHARGES PAID IN CASH:  Borrower has paid or will pay in cash as agreed the
following charges:
 
 

  Prepaid Finance Charges Paid in Cash:  $0.00     Other Charges Paid in Cash:  
 $        1,000.00      $1,000 Documentation Fee      
 
     
 
Total Charges Paid in Cash:
$        1,000.00   

 
                                                                                                         


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETE COPY OF THIS DISBURSEMENT REQUEST
AND AUTHORIZATION AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.


FINANCIAL CONDITION.  BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER.  THIS
AUTHORIZATION IS DATED MARCH 31, 2010.




BORROWER:
 

 MACC PRIVATE EQUITIES INC.            
By:
/s/  Travis T. Prentice
By:
/s/ Derek J. Gaertner      Travis T. Prentice, President & CEO of MACC    Derek
J. Gaertner, CFO & COO of MACC PRIVATE EQUITIES, INC.      PRIVATE EQUITIES,
INC.                








 

LASER PRO Lending Ver. 5.48.10.001 Copr. Harland Financial Solutions, Inc. 1997,
2010.  All Rights Reserved – IA W:\CRB\CFNLPL\DOC20C.FC  TR-4780 PR-9

 
 
 

--------------------------------------------------------------------------------

 
